DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.
 	The amendment and remarks, filed 2/23/2022, are acknowledged.  Claims 1, 39-41, 44, and 46-47 are amended.  Claims 28-47 are pending.

Information Disclosure Statement
	The information disclosure statement filed on 4/5/2022 has been considered.  A signed copy is enclosed.

Claim Rejections Withdrawn
The rejection of claims 44-47 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,493,112 is withdrawn in light of applicant’s amendment thereto.

The provisional rejection of claims 44-47 on the ground of nonstatutory double patenting as being unpatentable over claims 36-39, 41-46, 51, 54-55, and 57-62 of copending Application No. 16/100,349 (reference application) is withdrawn in light of applicant’s amendment thereto.

The provisional rejection of claims 44-47 on the ground of nonstatutory double patenting as being unpatentable over claims 36-56 of copending Application No. 16/598,699 (reference application) is withdrawn in light of applicant’s amendment thereto.

The provisional rejection of claims 44-47 on the ground of nonstatutory double patenting as being unpatentable over claims 24-36 and 40-48 of copending Application No. 16/714,023 (reference application) is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 28-47 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 44-47 under 35 U.S.C. 102(a)(1) as being anticipated by Grant et al (WO2016/203220; IDS filed on 6/1/2021) is withdrawn in light of applicant’s amendment thereto.

Conclusion
Claims 28-47 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/            Primary Examiner, Art Unit 1645